PER CURIAM.
We have for review Lawrence v. State, 918 So.2d 368 (Fla. 3d DCA 2005), in which the Third District Court of Appeal reversed the trial court’s order revoking probation based upon its prior decision in State v. Harden, 873 So.2d 352 (Fla. 3d DCA 2004), aff'd, 938 So.2d 480 (Fla.2006). At the time the Third District Court issued its decision in Lawrence, Harden was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(1), (3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We recently affirmed the Third District Court’s decision in Harden. See State v. Harden, 938 So.2d 480 (Fla.2006). As a result, we issued an order on September 20, 2006, directing the appellant to show cause why this Court should not summarily affirm Lawrence in light of our decision *725in Harden. Appellant agreed that “Harden is controlling in the instant case, and summary affirmance is appropriate.” The appellee had previously submitted a motion to dismiss the appeal as moot because the State had entered a Nolle Prosequi on September 7, 2006, as to all charges pending against him.
Based upon our decision in Harden and the appellant’s response to the order to show cause, we summarily affirm the decision of the Third District Court in Lawrence. Appellee’s motion to dismiss the appeal as moot is denied.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.